              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00091-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                  ORDER
                                )
QUINLAN DRAKE SCISM,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 23].

     The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum and exhibits thereto under seal in this case. For

grounds, counsel states that the memorandum contains sensitive

information, including detailed results of the Defendant’s psychological

testing. [Doc. 23]. However, counsel fails to provide any grounds as to why

less drastic alternatives to wholesale sealing of the sentencing memorandum

and exhibits thereto would not be effective.

     Before sealing a court document the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable




     Case 1:20-cr-00091-MR-WCM Document 27 Filed 04/19/21 Page 1 of 3
opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is

allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. United States v. Harris, 890 F.3d 480, 491-92

(4th Cir. 2018).

      Here, the Defendant has failed to provide a sufficient basis as to why

less drastic alternatives to wholesale sealing would not be effective. The

Defendant provides only grounds for why portions of the memorandum and

exhibits thereto may be sealed. However, even when grounds are sufficient

to allow sealing only portions of a pleading, a defendant is still required to file

a publicly accessible version of the pleading that redacts only those portions

allowed to be sealed. See Harris, 890 F.3d at 491-92. Further, the

Defendant’s Motion fails to identify with sufficient specificity the applicable

portions sought to be sealed necessary to allow for findings specific enough

to determine whether the sealing of those portions is consistent with the First

Amendment or common law right to public access. Generally, the more

central a piece of information is to the relief a defendant seeks, the greater


                                        2

     Case 1:20-cr-00091-MR-WCM Document 27 Filed 04/19/21 Page 2 of 3
the public’s right to know that information and the less the defendant’s right

to have such information sealed.

      As such, the Defendant’s Motion fails to provide a sufficient basis to

support a decision to seal the Sentencing Memorandum and exhibits thereto

and for rejecting the alternatives to sealing. For these reasons, the Court will

deny the Defendant’s Motion. The Court, however, will allow the sentencing

memorandum and exhibits to remain temporarily under seal pending the

Defendant filing a renewed Motion to Seal that identifies with specificity the

portions of the sentencing memorandum and exhibits sought to be sealed

and provides sufficient basis for the sealing thereof.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 23] is DENIED WITHOUT PREJUDICE.

The Defendant shall file a Motion to Seal that identifies with specificity the

portions of the sentencing memorandum and exhibits sought to be sealed

and provides sufficient basis for the sealing thereof within seven (7) days.

The Sentencing Memorandum and exhibits thereto [Docs. 24, 24-1, 24-2,

24-3, 24-4] shall remain temporarily under seal until further Order of this

Court.                                        Signed: April 19, 2021


      IT IS SO ORDERED.




                                       3

     Case 1:20-cr-00091-MR-WCM Document 27 Filed 04/19/21 Page 3 of 3
